Citation Nr: 9934151	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-52 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.  

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
February 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  


REMAND

In a VA Form-9 received in June 1996, the veteran indicated 
that he desired a Board hearing at a local VA office.  
Although the veteran was afforded a personal hearing before a 
hearing officer in September 1996, there is no evidence that 
a Board hearing was scheduled or that the veteran withdrew 
his request for such a hearing.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he indicate whether he still 
desires a hearing before the Board.  If 
the veteran responds in the negative, he 
should indicate in writing that he is 
waiving his right to such a hearing.  
Otherwise, the RO should make the 
appropriate arrangements.  

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












